UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6409


CLARENCE T. FOX, JR.,

                      Plaintiff – Appellant,

v.

FEDERAL BUREAU OF PRISONS, in its official capacity; PAUL
GONZALES, in his individual capacity; KATHERYN MACK, in her
individual capacity; BRENDA SHELL, in her individual
capacity,

                      Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     G. Ross Anderson, Jr., Senior
District Judge. (0:08-cv-02431-GRA)


Submitted:   September 28, 2010           Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence T. Fox, Jr., Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence     T.   Fox,   Jr.,   appeals    the    district    court’s

orders   accepting     the   recommendation    of    the    magistrate    judge,

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and denying his Fed. R. Civ. P. 59(e) motion.                    We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   Fox v.

Fed. Bureau of Prisons, No. 0:08-cv-02431-GRA (D.S.C. Jan. 27 &

Mar. 5, 2010).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument      would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                      2